Citation Nr: 1624851	
Decision Date: 06/21/16    Archive Date: 07/11/16

DOCKET NO.  08-19 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for chondromalacia of the left knee with limitation of extension (hereinafter a "left knee disability").  

2.  Entitlement to an evaluation in excess of 10 percent prior to November 24, 2015 for right knee with residuals of anterior cruciate ligament (ACL) and meniscal surgeries with degenerative joint disease (DJD).

3.  Entitlement to an evaluation in excess of 10 percent prior to November 24, 2015 for right knee limitation of extension associated with residuals, ACL and meniscal right knee surgery with DJD.

4.  Entitlement to an evaluation in excess of 20 percent from November 24, 2015 for right knee with limitation of extension, DJD and residuals of ACL and meniscal surgeries (hereinafter a "right knee disability").  

5.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1962 to June 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which continued separate 10 percent evaluations for the Veteran's service-connected left knee disability and right knee disability.  The Veteran appeals for higher evaluations.

A written note on a July 2009 VA correspondence indicates that the Veteran submitted a statement in lieu of proceeding with his scheduled Board hearing.

In June 2012, the Board, in pertinent part, remanded the issues on appeal for additional development.  

Based on the findings of an August 2012 VA examination, the Appeals Management Center, on behalf of the RO in St. Louis, Missouri, issued a September 2012 rating decision granting service connection for right knee limitation of extension and assigning a separate 10 percent evaluation, effective March 29, 2007, the date of the Veteran's increased evaluation claim.  The Veteran was already in receipt of a 10 percent evaluation for residuals of ACL and meniscal right knee surgery with DJD, effective January 30, 1991.  

In April 2014, the Board again remanded the issues on appeal.  Finding that the August 2012 VA examination, which evaluated the Veteran's knees, was inadequate for rating purposes, the Board requested that on remand an additional examination be provided.  In addition, treatment records (private and VA) identified by the Veteran had not been associated with the claims file.  As the actions specified in the remand have been completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  

In a November 2015 rating decision, the RO granted a temporary total evaluation because of treatment for the Veteran's service-connected right knee disability requiring convalescence, effective March 26, 2015 until May 31, 2015.  A 10 percent evaluation was assigned from June 1, 2015 for his right knee disability.  The RO continued the Veteran's separate 10 percent evaluation for his right knee limitation of extension.  

Subsequently, the RO issued another November 2015 rating decision, which found error in its prior decision in awarding a separate evaluation for limitation of extension where, as here, the Veteran was already in receipt of an evaluation for surgical residuals.  To rectify the error and in recognition of the RO's desire to grant the Veteran a higher evaluation, the RO combined the separate evaluations under right knee with limitation of extension, DJD and residuals of ACL and meniscal surgeries.  Accordingly, an evaluation of 20 percent was assigned from November 24, 2015, the date the error was identified.  As such, the Board has determined that the issues as characterized on the title page of this decision are before the Board at this time.  

In October 2015, the Veteran filed a formal claim for a TDIU (VA Form 21-8940), in which he argued that his service-connected disabilities prevented him from securing or following substantially gainful employment.  His claim was denied in a February 2016 rating decision.  In March 2016, the Veteran filed a claim to reconsider his TDIU which the RO did in a subsequent June 2016 rating decision.  In Rice v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that a TDIU rating is part of an increased rating claim when such issue is raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  Therefore, the issue of a TDIU is raised by the record, is part and parcel of the increased rating claims on appeal, and is properly before the Board.  Id.  Thus, the TDIU claim is reflected on the title page.

After a supplemental statement of the case was issued in September 2014, additional medical evidence was associated with the claims file.  In March 2016, the Veteran submitted a signed waiver of AOJ consideration of the evidence.  Accordingly, the Board accepts this evidence for inclusion in the record.  See 38 C.F.R. § 20.1304 (2015).  


FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran's left knee disability has been manifested by limitation of flexion of no less than 85 degrees with pain and no limitation in extension.  

2.  From March 29, 2007 to November 23, 2015, the Veteran's right knee with residuals of ACL and meniscal surgeries with DJD has been manifested by surgical residuals of frequent episodes of joint pain and joint effusion, swelling, stiffness, weakness, and giving way; but, flexion was not limited to 30 degrees.

3.  From June 30, 2014 to November 3, 2015, the Veteran's right knee with residuals of ACL and meniscal surgeries with DJD has been manifested by limited flexion of no less than 45 degrees.  

4.  From March 29, 2007 to November 23, 2015, the Veteran's right knee limitation of extension did not manifest extension limited to 15 degrees.

5.  As of November 24, 2015, the evidence does not demonstrate that the Veteran's right knee disability manifests flexion limited to 15 degrees or extension limited to 20 degrees. 

6.  The Veteran's service-connected disabilities, which affect a single body system, are therefore considered "one disability" rated at 60 percent for TDIU purposes.  

7.  The evidence does not demonstrate that the Veteran's service-connected disabilities preclude him from securing or following substantially gainful employment.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent for a left knee disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5014-5261 (2015).

2.  From March 29, 2007 to November 23, 2015, the criteria for an evaluation in excess of 10 percent for right knee with residuals of ACL and meniscal surgeries with DJD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010-5259 (2015).

3.  From June 30, 2014 to November 3, 2015, the criteria for a separate 10 percent evaluation for right knee limitation of flexion have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5260 (2015).

4.  Prior to November 24, 2015, the criteria for an evaluation in excess of 10 percent for right knee limitation of extension have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003-5261 (2015).

5.  As of November 24, 2015, the criteria for an evaluation in excess of 20 percent for a right knee disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010-5258 (2015).

6.  The criteria for a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2014); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  Id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  It should not be assumed that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Id.   

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record, and every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.  

I. 
Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA's duty to notify for the increased rating claims was satisfied by May 2007 and July 2008 letters.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA did not provide the Veteran with a notice letter for his TDIU claim.  However, based on the Veteran's submission of an October 2015 VA Form 21-8940 (Application for Increased Compensation Based on Unemployability) and a December 2015 VA Form 21-4192 (Request for Employment Information in Connection with Claim for Disability), the Veteran has indicated his understanding of what is necessary to substantiate his claim.  Notably, neither the Veteran nor his representative has expressed any prejudice due to the lack of notice.  Therefore, the Board finds that any such notice deficiency is harmless.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also 38 C.F.R. § 20.1102 (2015).

VA has also satisfied its duty to assist.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has obtained all identified and available treatment records for the Veteran.  In addition, during the relevant appeal period, the Veteran underwent VA examinations in June 2007, December 2007, May 2008, August 2012, June 2014, and November 2015.  As discussed above, the Board, in an April 2014 remand, found that the August 2012 VA examination was inadequate for rating purposes.  However, the Veteran was afforded two additional VA examinations (June 2014 and November 2015) for his bilateral knee disabilities.  The Board finds that these examinations are adequate for rating purposes as they performed a comprehensive evaluation of the Veteran's bilateral knee disabilities and provided conclusions consistent with the clinical findings obtained during the examination.  

VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his claims.  The Veteran has not identified any outstanding evidence that needs to be obtained.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal of these issues has been obtained and the case is ready for appellate review.

For the above reasons, the Board finds that VA has fulfilled its duties to notify and assist the Veteran.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the claims.

II. Higher Evaluation Claims

The Veteran is seeking higher evaluations for his service-connected left knee disability, his service-connected right knee residuals of ACL and meniscal surgeries with DJD, and his service-connected right knee limitation of extension.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of, or incident to, military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.

The Veteran's entire history is to be considered when making disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  The Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  

A layperson is competent to report on his or her current symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.

Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant on motion.  Disability of the musculoskeletal system is the inability to perform normal working movement with normal excursion, strength, speed, coordination, and endurance, and that weakness is as important as limitation of motion, and that a part that becomes disabled on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, through atrophy, for example.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate inquiry into whether there is limitation of motion, weakness, excess fatigability, incoordination, and impaired ability to execute skilled movements smoothly, and pain on movement, swelling, deformity, or atrophy of disuse.  Instability of station, disturbance of locomotion, and interference with sitting, standing, and weight-bearing are also related considerations.  The Court has held that diagnostic codes predicated on limitation of motion require consideration of a higher rating based on functional loss due to pain on use or due to flare-ups.  38 C.F.R. §§ 4.40, 4.45, 4.59; Johnson  v. Brown, 9 Vet. App. 7 (1997); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  Painful motion is considered limited motion at the point that pain actually sets in.  See VAOPGCPREC 9-98.

Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  However, pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a Veteran's service-connected disability.  38 C.F.R. § 4.14 (2015).

The Veteran's left knee disability has been currently evaluated as 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Codes 5014-5261, effective January 30, 1991.

The Veteran received a 10 percent evaluation for right knee residuals of ACL and meniscal surgeries with DJD under 38 C.F.R. § 4.71a, Diagnostic Codes 5010-5259, effective January 30, 1991.  

The Veteran received a separate 10 percent evaluation for right knee limitation of extension under 38 C.F.R. § 4.71a, Diagnostic Codes 5003-5261, effective March 29, 2007.  

The Veteran received a 20 percent evaluation for right knee with limitation of extension, DJD and residuals of ACL and meniscal surgeries under 38 C.F.R. § 4.71a, Diagnostic Codes 5010-5258, effective November 24, 2015.  

As highlighted above, the Veteran is also in receipt of a temporary total evaluation for right knee residuals of ACL and meniscal surgeries with DJD under 38 C.F.R. § 4.30, effective from March 26, 2015 to May 31, 2015.  That evaluation is not on appeal.  

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  In the selection of code numbers assigned to disabilities, injuries will generally be represented by the number assigned to the residual condition on the basis of which the rating is determined.  With injuries and diseases, preference is to be given to the number assigned to the injury or disease itself; if the rating is determined on the basis of residual conditions, the number appropriate to the residual condition will be added, preceded by a hyphen.  38 C.F.R. § 4.27 (2015).  

In this case, under Diagnostic Code 5014, osteomalacia is rated upon limitation of motion of the affected part as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5014.  

Normal range of motion of the knee is to zero degrees extension and to 140 degrees flexion.  See 38 C.F.R. § 4.71a, Plate II.  Diagnostic Codes 5260 and 5261 provide for ratings of 0, 10, 20, or 30 percent where there is limitation of flexion of the leg to 60, 45, 30, or 15 degrees, respectively, and for ratings of 0, 10, 20, 30, 40, or 50 percent for limitation of extension of the leg to 5, 10, 15, 20, 30, or 45 degrees, respectively. 

Diagnostic Code 5010 represents arthritis due to trauma, substantiated by x-ray findings, which in turn is to be rated under Diagnostic Code 5003 as degenerative arthritis.  38 C.F.R. § 4.71a.  Degenerative arthritis established by X-ray findings will be rated based on limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved.  When, however, the limitation of motion of the specific joint(s) involved is noncompensable under the appropriate diagnostic code(s), a 10 percent rating is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation is warranted if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and a 20 percent evaluation is authorized if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations.  Id., Diagnostic Code 5003 (2015).

Note 1 provides that the 20 percent and 10 percent ratings based on X-ray findings, above, will not be combined with ratings based on limitation of motion.  

Note 2 provides that the 20 percent and 10 percent ratings based on X-ray findings, above, will not be utilized in rating conditions listed under diagnostic codes 5013 to 5024, inclusive.

Diagnostic Code 5257 rates on the basis of recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2015).  Slight recurrent subluxation or lateral instability of the knee is rated as 10 percent disabling; moderate recurrent subluxation or lateral instability of the knee is rated as 20 percent disabling; and severe recurrent subluxation or lateral instability of the knee is rated as a maximum 30 percent disabling.  Id.

The Board observes that the words "slight," "moderate," and "severe" are not defined in the rating schedule; rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are equitable and just.  38 C.F.R. § 4.6 (2015).  Use of terminology by VA examiners or other physicians, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2015).

Diagnostic Code 5258 provides for a 20 percent evaluation on the basis of dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  38 C.F.R. § 4.71a, Diagnostic Code 5258 (2015).  This is the only available evaluation under Diagnostic Code 5258.

A 10 percent evaluation is warranted for symptomatic removal of the semilunar cartilage.  38 C.F.R. § 4.71a, Diagnostic Code 5259.  This is the only available evaluation under Diagnostic Code 5259.

Other diagnostic codes pertaining to the knee and leg that provide for higher than 10 percent evaluations do not apply in this case, as the evidence does not demonstrate ankylosis of the knee (Diagnostic Code 5256) or impairment of the tibia and fibula (Diagnostic Code 5262).

As background, at the time of the Veteran's initial 10 percent evaluation for right knee with residuals of ACL and meniscal surgeries with DJD under Diagnostic Code 5259, a February 1991 VA examination noted that the Veteran had complained of pain with activity, instability and mild swelling.  No limitation in range of motion was noted.  A slight click on manipulation of the knee joint was found.  

Available private treatment records, during the relevant appeal periods, reflect the Veteran's complaints of right knee pain, which was worse with weightbearing.  A March 2007 treatment record noted that the Veteran was markedly obese at six feet and 321 pounds.  While he had bilateral knee problems, his physician noted that his right knee was currently his most significant problem.  

At a June 2007 VA examination, the examiner performed a comprehensive examination of both knees demonstrating no gross clinical instability bilaterally, full extension bilaterally, flexion at 91 degrees with pain and stiffness on the right and flexion at 111 degrees with pain and stiffness on the left.  No additional functional loss was found upon repetitive use testing.  A mild right-sided limp was noted, but the examiner found that the Veteran was independently ambulatory.  One isolated incident of falling one year earlier was noted when the Veteran's right leg gave out.  

The Veteran underwent a December 2007 VA examination for his right knee.  Range of motion testing revealed flexion at 110 with pain and full extension.  No additional functional loss upon repetitive use testing was found.  No instability was objectively reported.  Symptoms of right knee stiffness and weakness and bilateral crepitus were subjectively identified.  

A May 2008 VA examination for the Veteran's left knee showed normal muscle strength and no instability.  Range of motion testing revealed flexion at 85 degrees.  Extension was not recorded.  Incorporating the March 2007 findings of the Veteran's private physician, the examiner recorded that the left knee showed very mild generalized degenerative changes.  

As already mentioned above, the Board, in a prior remand, found that the August 2012 VA examination was inadequate for rating purposes.  As such, the Board will not discuss or rely on those objective findings.  However, the Board acknowledges that the Veteran's right knee demonstrated extension limited to 10 degrees which formed the basis for the separate evaluation that the RO initially assigned.  In addition, the Veteran reported symptoms of right knee weakness, giving way, stiffness, swelling, and locking.  He described having left knee weakness due to his compensating for greater pain in the right knee.  

At a June 2014 VA examination for both knees, the examiner found, upon range of motion testing, right knee flexion at 70 degrees with pain and extension at 5 degrees with pain and left knee flexion at 85 degrees with pain and full extension.  No additional functional loss was noted upon repetitive use testing.  Muscle strength and joint stability testing results were normal bilaterally.  A right knee x-ray showed moderate DJD of the patellofemoral joint.  A left knee x-ray showed a suggestion of early chondrocalcinosis.  

According to the Veteran's report, he has worn a right knee brace, as prescribed, since 1996 to maintain his stability due to his loss of balance and history of falling.  He had reportedly sustained a fall in 2006.  See June 2007 VA examination, November 2007 Notice of Disagreement, April 2012 Informal Hearing Presentation, and August 2012 VA examination.  However, at his June 2014 VA examination, the examiner noted that he wore a hinged right knee brace and used a cane due to pain.  In June 2014, the Veteran began reporting symptoms of giving way with both knees, which now required that he wear a brace bilaterally (hinged on the right and sleeve on the left).  The VA physician noted clinical findings of an antalgic gait with cane, normal extension bilaterally, and flexion at 45 degrees on the right and 90 degrees on the left.  See June 2014 VA treatment record.  

Following his March 2015 meniscectomy on his right knee, the Veteran was afforded another VA examination in November 2015.  Range of motion testing revealed flexion at 75 degrees and full extension with pain on the right and flexion at 90 degrees and negative 10 extension with pain on the left.  Objective evidence of pain with weight bearing was noted.  No deep knee bends, crossing of either ankle to opposite knee, or stepping up or down a single step could be performed due to knee pain.  The left knee did not exhibit any additional functional loss upon repetitive use testing.  However, the right knee showed a decreased limitation in range of motion with repetitive use (flexion at 60 degrees).  Also, on the right, additional functional loss exhibited by pain and lack of endurance was found.  A reduction in muscle strength in the right knee was noted to be due to the Veteran's diagnosed right knee DJD and residuals of ACL/MCL tears.  The examiner identified residual meniscal surgical symptoms of frequent episodes of joint pain, frequent episodes of joint effusion, pain, limitation of motion, and give-ways.  Functional impairment was subjectively reported to be based on symptoms of left knee pain and right knee pain, weakness, give-way weakness, and occasional falls.  

	Analysis: Left Knee Disability

Based on a careful review of the subjective and clinical findings, the Veteran's service-connected left knee disability does not warrant a higher than 10 percent evaluation for limitation of motion under Diagnostic Codes 5260 or 5261.  In other words, throughout the appeal period, the clinical findings do not demonstrate that the Veteran's left knee disability manifested flexion limited to 30 degrees or extension limited to 15 degrees.  In fact, with clinical evidence showing left knee flexion of no less than 85 degrees and no limitation in extension, it establishes that the Veteran's left knee disability is more consistent with a noncompensable evaluation based on limitation of motion findings.  Furthermore, the objective findings, throughout the appeal period, showed no evidence of functional loss due to pain, fatigue, weakness, lack of endurance, or incoordination.  See Deluca, 8 Vet. App. at 206; see also 38 C.F.R. §§ 4.40, 4.45.  Nevertheless, the Veteran's left knee disability continued to experience painful motion throughout the appeal period; therefore, a 10 percent evaluation is still appropriate based on 38 C.F.R. § 4.59, which provides for a minimum compensable evaluation for such painful motion.  Thus, the overall objective findings show that the Veteran is not entitled to a higher than 10 percent evaluation for his left knee disability under Diagnostic Codes 5260 or 5261, or on the basis of functional loss.  

Taking into consideration the other applicable diagnostic codes, there was no clinical evidence of record that the Veteran had undergone removal of semilunar cartilage of the left knee (Diagnostic Code 5258) and his subjective complaints of left knee instability (Diagnostic Code 5257) were not substantiated by any objective findings.  Therefore, the Veteran is also not entitled to a higher or separate evaluation for his left knee disability under other diagnostic codes.  

	Analysis: Right Knee Disability

In VAOPGCPREC 9-98, VA's General Counsel noted that with respect to Diagnostic Code 5259, removal of semilunar cartilage or meniscus may resolve restriction of movement caused by tears and displacements of the menisci.  However, the procedure may result in complications such as reflex sympathetic dystrophy, which can produce loss of motion.  Thus, the General Counsel concluded that limitation of motion was a symptom contemplated by Diagnostic Code 5259.  VAOPGCPREC 9-98 (August 14, 1998).

As such, it would be pyramiding to award a rating for limitation of motion as a symptom of cartilage removal under Diagnostic Code 5259, and also rate that same limitation of motion under Diagnostic Codes 5260 or 5261.  Simply put, to award two ratings for one symptom (limitation of motion resulting from cartilage removal) is pyramiding under Esteban.  See Esteban, 6 Vet. App. at 262.  

Nevertheless, there will be circumstances when multiple symptoms result from the cartilage removal.  If limitation of motion and other symptoms result from cartilage removal, it would not be pyramiding under Esteban or 38 C.F.R. § 4.14 to award separate ratings by rating the "other symptoms" under Diagnostic Code 5259 and the "limitation of motion" under Diagnostic Codes 5260 or 5261.  In this case, the evidence shows that the Veteran has other right knee symptoms, aside from his limitation of motion, as a result of his right knee ACL and meniscal surgeries, including frequent episodes of joint pain and joint effusion, weakness, stiffness, and giving way.  Therefore, any assignment of a separate evaluation for right knee limitation of motion would be appropriate under these circumstances.  

In addition, separate ratings may be assigned for limitation of flexion and limitation of extension of the same knee.  Specifically, where a Veteran has both a compensable level of limitation of flexion and a compensable level of limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg.  VAOPGCPREC 9-04 (Sept. 17, 2004).  

For the appeal period from March 29, 2007 to November 23, 2015, the Board finds that there is no basis upon which to increase the Veteran's current 10 percent evaluation for right knee with residuals of ACL and meniscal surgeries with DJD.  As previously discussed, Diagnostic Code 5259 only provides for a 10 percent evaluation.  According to the clinical findings, the Veteran's only avenue for a higher evaluation would be based on limitation of motion under Diagnostic Code 5260.  The Veteran is already in receipt of a separate evaluation for limitation of extension during this period, so discussion of a higher evaluation for limitation of extension is not appropriate here.  However, at no time during the relevant appeal period did the Veteran's right knee manifest flexion limited to 30 degrees to warrant a higher 20 percent evaluation.  Thus, the Board concludes that the Veteran's right knee with residuals of ACL and meniscal surgeries with DJD are no more than 10 percent disabling, which encompasses the Veteran's right knee symptomatology other than his limitation of motion.  

Nevertheless, the evidence does demonstrate that from June 30, 2014 to November 3, 2015, a separate 10 percent evaluation for right knee limitation of flexion is warranted under Diagnostic Code 5260.  This determination is based on the Veteran's June 30, 2014 VA clinic visit in which his VA treating physician documented clinical findings of flexion at 45 degrees.  At his November 4, 2015 VA examination, the Veteran's right knee range of motion decreased with repetitive use as demonstrated by flexion at 60 degrees (a loss of 15 degrees from initial range of motion testing).  As the Veteran's right knee showed significant improvement in his flexion motion by the November 2015 VA examination, the Board finds that the Veteran is not entitled to a separate 10 percent evaluation for right knee limitation of flexion for the period after November 3, 2015.  Finally, the Veteran is also not entitled to a higher than 10 percent evaluation for right knee limitation of flexion, because, as noted above, a higher 20 percent evaluation requires flexion limited to 30 degrees.  

For the appeal period from March 29, 2007 to November 23, 2015, the Veteran does not warrant a higher than 10 percent evaluation for right knee limitation of extension.  At no time during the relevant appeal period did the Veteran's right knee manifest extension limited to 15 degrees as required under Diagnostic Code 5261.  Although the November 2015 VA examiner found functional loss after repetitive use, the Veteran's right knee still exhibited full extension.  See Deluca, 8 Vet. App. at 206; see also 38 C.F.R. §§ 4.40, 4.45.  Accordingly, the Board finds no basis upon which to increase the Veteran's evaluation based on the rating criteria.  Therefore, the Veteran's right knee limitation of extension is no more than 10 percent disabling.  

From November 24, 2015, the Veteran's right knee disability does not warrant a higher than 20 percent evaluation.  As previously noted, Diagnostic Code 5258 does not provide for another evaluation.  An increased evaluation is only available based on the rating criteria for limitation of motion.  However, during the relevant appeal period, the record does not include any evidence that the Veteran's right knee has flexion limited to 15 degrees or extension limited to 20 degrees to warrant a higher 30 percent evaluation under Diagnostic Codes 5260 or 5261.  Therefore, the Board concludes that the Veteran's right knee disability is no more than 20 percent disabling.  

Recognizing the Veteran's consistent and credible reports of right knee instability and constant use of a right knee brace, the Board has considered whether a separate evaluation under Diagnostic Code 5257 is appropriate at any time during the period.  Based on the finding that the Veteran's right knee instability is already encompassed by the symptomatology evaluated under Diagnostic Codes 5259 (prior to November 24, 2015) and 5258 (since November 24, 2015), such separate evaluation is not appropriate.  To do so, would be pyramiding.  

However, it is appropriate to consider whether a higher evaluation is available under Diagnostic 5257 at any time during the appeal period.  

Prior to November 24, 2015, the evidence does not demonstrate that the Veteran's right knee manifests moderate instability.  With normal joint stability test findings (June 2014 and November 2015 VA examinations) and the report at his June 2014 VA examination that his right knee brace was worn regularly to treat his knee pain, the Board finds that the evidence does not support a finding that his right knee instability could be characterized as moderate.  Although the November 2015 VA examiner identified give-ways as a residual symptom of the Veteran's meniscectomy, the Board finds that his degree of instability has already been encompassed by his current 10 percent evaluation during this period.  Therefore, a higher 20 percent evaluation for instability is not warranted.  

As of November 24, 2015, the Board finds that a higher 30 percent evaluation under Diagnostic Code 5257 is also not warranted.  In other words, the record does not include any evidence that the Veteran's right knee instability could be characterized as severe.  Therefore, there is no basis to increase the Veteran's right knee disability evaluation during this period under Diagnostic Code 5257.  

Finally, each VA examination determined that scars located on the right knee were consistently found to be not painful or unstable and did not have a total area greater than 39 square centimeters.  Thus, consideration of a separate evaluation for scars is also not applicable.  

      Extraschedular Consideration

The Board has considered whether the Veteran's left and right knee disabilities present an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extraschedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2015); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The Veteran's service-connected left and right knee disabilities are manifested by symptoms of chronic pain, swelling, stiffness, weakness, giving way, and limited motion, which impact his ability to stand or walk for prolonged periods of time.  These symptoms and their resulting effects are fully contemplated by the rating schedule, which provides disability ratings on the basis of musculoskeletal deformity and contemplate a wide variety of manifestations of functional loss.  The Board concludes that there is nothing exceptional or unusual about the Veteran's disabilities; the rating criteria adequately describe his disability level and symptomatology.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

For these reasons, the Board finds that the criteria for referral for extraschedular rating have not been met.  38 C.F.R. § 3.321(b)(1).  In addition, the Veteran does not display any of the related factors, such as frequent periods of hospitalization or marked interference with employment, contemplated in the rating schedule as evidence that his disability was outside the governing norm.  

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b) ] for referral for an extraschedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.

III. TDIU

The Veteran's contends that his service-connected disabilities preclude him from securing or following substantially gainful employment.  See October 2015 VA Form 21-8940.  The Board disagrees.  

Total disability means that there is present any impairment of mind or body sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. §§ 3.340, 4.15.  A substantially gainful occupation has been defined as "employment at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the Veteran resides."  M21-1 VA Adjudication Procedure Manual, Part IV.ii.2.F.1.c. (Updated September 24, 2015).  It also has been defined as "an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income."  Faust v. West, 13 Vet. App. 342 (2000).  Marginal employment shall not be considered substantially gainful employment.  Substantially gainful employment is defined as work that is more than marginal, which permits the individual to earn a "living wage."  Id.  Marginal employment is defined as an amount of earned annual income that does not exceed the poverty threshold determined by the Census Bureau.  38 C.F.R. § 4.16(a). 

When jobs are not realistically within his physical and mental capabilities, a veteran is determined unable to engage in a substantially gainful occupation.  Moore v. Derwinski, 1 Vet. App. 356 (1991).  In making this determination, consideration may be given to factors such as the veteran's level of education, special training, and previous work experience, but not to age or impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341 , 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities provided that if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  For the purpose of one 60 percent or one 40 percent disability in combination, disabilities of one or both upper extremities, or one or both lower extremities, including the bilateral factor, if applicable, disabilities resulting from a common etiology or a single accident, or disabilities affecting a single body system will be considered as one disability.  38 C.F.R. § 4.16(a).

The Board notes that the ultimate question of whether a Veteran is capable of substantially gainful employment is not a medical one; that determination is for the adjudicator.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  Thus, the VA examiners' conclusions are not dispositive.  However, the observations of the examiners regarding functional impairment due to the service-connected disability go to the question of physical or mental limitations that may impact his ability to obtain and maintain employment.

The Veteran filed his claim for a TDIU on October 23, 2015.  

From October 23, 2015 to November 23, 2015, the Veteran's service-connected disabilities have a combined evaluation of 60 percent for: lumbosacral spine traumatic arthritis as 20 percent disability; chondromalacia of left knee with limitation of extension as 10 percent disabling; right knee limitation of extension as 10 percent disabling; arthritic changes in the left hip with limitation of extension as 10 percent disabling; arthritic changes in the right hip with limitation of extension as 10 percent disabling; residuals of ACL and meniscal right knee surgery with DJD as 10 percent disabling; and noncompensable evaluations for limitation of flexion of the right hip, limitation of flexion of the left hip, limitation of adduction, internal rotation and external rotation of the right hip, and limitation of adduction, internal rotation and external rotation of the left hip.  38 C.F.R. § 4.16(a).  The Veteran's service-connected disabilities result from a single body system, orthopedic, and therefore qualify as one disability under 38 C.F.R. § 4.16(a).  Combined together, they result in a 60 percent evaluation; therefore, they satisfy the schedular requirements for a TDIU.

As of November 24, 2015, the Veteran's service-connected disabilities have a combined evaluation of 60 percent for: lumbosacral spine traumatic arthritis as 20 percent disability; right knee disability as 20 percent disabling; chondromalacia of left knee with limitation of extension as 10 percent disabling; arthritic changes in the left hip with limitation of extension as 10 percent disabling; arthritic changes in the right hip with limitation of extension as 10 percent disabling; and noncompensable evaluations for limitation of flexion of the right hip, limitation of flexion of the left hip, limitation of adduction, internal rotation and external rotation of the right hip, and limitation of adduction, internal rotation and external rotation of the left hip.  The Veteran's service-connected disabilities result from a single body system, orthopedic, and therefore qualify as one disability under 38 C.F.R. § 4.16(a).  Combined together, they result in a 60 percent evaluation; therefore, they satisfy the schedular requirements for a TDIU.

According to the Veteran's October 2015 VA Form 21-8940, the Veteran's contends that all of his service-connected orthopedic disabilities prevent him from securing or following any substantially gainful occupation.  He was last employed in August 2006 as a full-time systems equipment maintenance specialist.  The employer indicated that the Veteran was laid off.  He worked for the company from October 2005 to August 2006.  He earned from $69,000 to $73,383 during the last the last 12 months of employment.  See VA Form 21-4192.  He indicated that he has not tried to obtain other employment since he became too disabled to work in 2006.  The Veteran did not provide any other work history.  He did not indicate his level of education or training.  

A February 2015 VA spine examination reflects that the Veteran was able to dress himself, shower in the standing position, and drive (maximum 25 miles).  The examiner noted that the Veteran had a history of periodic flare-ups of back pain (usually at night), which resulted in periodic bedrest (two to three times a week for a short period of time during the day).  

In November 2015, the Veteran obtained VA examinations for his service-connected lumbar spine disability, bilateral hip disabilities, and bilateral knee disabilities.  The Veteran was described as morbidly obese.  He used a cane for his lumbar spine and knees.  A hinged brace was worn on his right knee chronically and a sleeve was used for his left knee several days a week "when [he was] out doing things."  The examiner noted that the Veteran "walks well with right hand cane."  He walked 150 yards nonstop to the examination, but the Veteran said that he usually only walked to his mailbox (50 feet) or into a store briefly.  No house or yard work was performed.  He lived in a first floor condo and did not use stairs in his daily life.  

At his examination, the Veteran reported having constant low back pain, which sometimes radiated into his hips.  He had intermittent bilateral hip pain unrelated to his back pain.  Sleeping on either side hurt the dependent hip.  No medical or self-help treatment for his hips was obtained.  Right knee pain limited his walking distance or standing for more than 10 minutes.  The Veteran reported occasional falls due to his right knee, but there were no left knee symptoms of giving way or locking.  

In March 2015, the Veteran had received a right knee arthroscopic partial lateral meniscectomy.  As of May 1, 2015, his restrictions had been removed and he was released to return to work, if he had a job.  See November 2015 VA examination and November 2015 Report of General Information.  

Noting that the Veteran had retired in 2006 as a computer equipment specialist, which reportedly involved "fairly active lifting, carrying, not sedentary," the November 2015 examiner indicated that the Veteran had been fired or laid off for non-medical reasons and never had Social Security disability.  

Taking into consideration the Veteran's multiple service-connected orthopedic disabilities, the Board finds that the evidence does not demonstrate that the Veteran is precluded from securing or maintaining substantially gainful employment.  Although the Veteran has not worked since 2006, the evidence shows that the Veteran either retired or was laid off for non-medical reasons from his last position.  His position as a computer equipment specialist reportedly involved lifting and carrying and was not sedentary work.  He did not provide any other employment history or educational information.  Nevertheless, based on his earnings of approximately $70,000, the Board can surmise that the Veteran has a high level of work experience, education and training that would be commensurate with such earnings.  The Board notes that the Veteran has not indicated his level of education on the submitted VA Form 21-8940.  However, the Board notes that the record does not otherwise indicate that Veteran does not have the knowledge and skills to obtain substantially gainful employment that could accommodate any physical restrictions.  

As for his current medical condition, his service-connected lumbar spine, bilateral hip, and bilateral knee disabilities did not appear to significantly impact his daily life.  He was able to drive, albeit limited distances.  He could dress himself and shower.  The Veteran's ability to walk and stand for prolonged periods was limited.  However, his ability to perform his activities of daily living independently suggests that his service-connected disabilities were not significantly debilitating.  Notably, following his March 2015 right knee surgery, he was released to return to work in May 2015 without restrictions.  Based on the foregoing, the Board concludes that the Veteran is not precluded from the securing and following substantially gainful employment due to his service-connected disabilities, and thus TDIU is not warranted.  


ORDER

Entitlement to an evaluation in excess of 10 percent for a left knee disability is denied.  

From March 29, 2007 to November 23, 2015, an evaluation in excess of 10 percent for right knee with residuals of ACL and meniscal surgeries with DJD is denied.

From June 30, 2014 to November 3, 2015, a separate 10 percent evaluation, but no higher, for right knee limitation of flexion is granted, subject to the laws and regulations governing the payment of monetary benefits.  

From March 29, 2007 to November 23, 2015, an evaluation in excess of 10 percent for right knee limitation of extension is denied.  

As of November 24, 2015, an evaluation in excess of 20 percent for a right knee disability is denied.  

Entitlement to a TDIU is denied.  




____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


